IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

ANDY R. FONTAINE,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-3247

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed December 9, 2016.

Petition Seeking Belated Appeal -- Original Jurisdiction.

Andy R. Fontaine, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking belated appeal is denied on the merits.

ROBERTS, C.J., ROWE and WINSOR, JJ., CONCUR.